Case 1:17-cv-01302-NG-JO Document 87-1 Filed 12/20/18 Page 1 of 4 PageID #: 3136




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------X
 ROSE ANN PAGUIRIGAN, individually and
 on behalf of all others similarly situated,                     :

                                    Plaintiff,                  :    1:17 Civ. 1302 (NG) (JO)

                           -vs-                                 :    DECLARATION OF
                                                                     JOHN HOWLEY
 PROMPT NURSING EMPLOYMENT AGENCY                               :
 LLC d/b/a SENTOSA SERVICES,
 SENTOSACARE LLC, SENTOSA NURSING                               :
 RECRUITMENT AGENCY, BENJAMIN LANDA,
 BENT PHILIPSON, BERISH RUBENSTEIN a/k/a                        :
 BARRY RUBENSTEIN, FRANCIS LUYUN,
 GOLDEN GATE REHABILITATION & HEALTH                            :
 CARE CENTER LLC, and SPRING CREEK
 REHABILITATION AND NURSING CENTER,                             :

                                     Defendants.                 :
 ----------------------------------------------------------------X

          JOHN HOWLEY declares under penalty of perjury as follows:

          1.      I am the lead attorney for plaintiff in the above-captioned lawsuit. I submit this

 declaration to provide the Court with copies of documents cited in Plaintiff’s Memorandum of

 Law in Support of Her Cross-Motion for Summary Judgment and in Opposition to Defendants’

 Motion for Summary Judgment.

          2.      Attached as Exhibit 1 is the transcript of the deposition of defendant Francris

 Luyun.

          3.      Attached as Exhibit 2 is the U.S. Department of Labor’s prevailing wage

 determination for Registered Nurses in the New York-White Plains-Wayne, NY-NJ Metropolitan

 Division geographic area for the July 2010 to June 2011 time period.
Case 1:17-cv-01302-NG-JO Document 87-1 Filed 12/20/18 Page 2 of 4 PageID #: 3137




        4.      Attached as Exhibit 3 is the U.S. Department of Labor’s prevailing wage

 determination for Registered Nurses in the New York-White Plains-Wayne, NY-NJ Metropolitan

 Division geographic area for the July 2011 to June 2012 time period.

        5.      Attached as Exhibit 4 is the U.S. Department of Labor’s prevailing wage

 determination for Registered Nurses in the New York-White Plains-Wayne, NY-NJ Metropolitan

 Division geographic area for the July 2012 to June 2013 time period.

        6.      Attached as Exhibit 5 is the U.S. Department of Labor’s prevailing wage

 determination for Registered Nurses in the New York-White Plains-Wayne, NY-NJ Metropolitan

 Division geographic area for the July 2013 to June 2014 time period.

        7.      Attached as Exhibit 6 is the U.S. Department of Labor’s prevailing wage

 determination for Registered Nurses in the New York-White Plains-Wayne, NY-NJ Metropolitan

 Division geographic area for the July 2014 to June 2015 time period.

        8.      Attached as Exhibit 7 is the U.S. Department of Labor’s prevailing wage

 determination for Registered Nurses in the New York-White Plains-Wayne, NY-NJ Metropolitan

 Division geographic area for the July 2015 to June 2016 time period.

        9.      Attached as Exhibit 8 is the U.S. Department of Labor’s prevailing wage

 determination for Registered Nurses in the New York-White Plains-Wayne, NY-NJ Metropolitan

 Division geographic area for the July 2016 to June 2017 time period.

        10.     Attached as Exhibit 9 is the U.S. Department of Labor’s prevailing wage

 determination for Registered Nurses in the New York-White Plains-Wayne, NY-NJ Metropolitan

 Division geographic area for the July 2017 to June 2018 time period.

        11.     Attached as Exhibit 10 is a document defendant Berish Rubenstein identified as

 the lease for the apartment where plaintiff was permitted to stay rent free for two months.



                                                 2
Case 1:17-cv-01302-NG-JO Document 87-1 Filed 12/20/18 Page 3 of 4 PageID #: 3138




        12.     Attached as Exhibit 11 are records showing the date and time when defendants

 Benjamin Landa and Bent Philipson met with Suffolk County District Attorney Thomas Spota,

 and target letters sent to Filipino nurses and their lawyer several months after that meeting.

        13.     Attached as Exhibit 12 are the summons and complaint filed by Prompt Nursing

 Employment Agency LLC against Rose Ann Paguirigan in the New York State Supreme Court

 in and for Nassau County.

        14.     Attached as Exhibit 13 are the summons and complaint filed by Prompt Nursing

 Employment Agency LLC against Jericson Valdez in the New York State Supreme Court in and

 for Nassau County.

        15.     Attached as Exhibit 14 are the summons and complaint filed by Prompt Nursing

 Employment Agency LLC against April Sullivan Francisco in the New York State Supreme

 Court in and for Nassau County.

        16.     Attached as Exhibit 15 are Ms. Paguirigan’s discovery requests and emails from

 Prompt Nursing’s attorneys refusing to provide responses in the action Prompt Nursing

 commenced against Ms. Paguirigan in the New York State Supreme Court in and for Nassau

 County.

        17.     Attached as Exhibit 16 are Court orders and correspondence concerning Prompt

 Nursing’s refusal to cooperate and produce discovery in the action Prompt Nursing commenced

 against Mr. Valdez in the New York State Supreme Court in and for Nassau County, which was

 removed to federal court.

        18.     Attached as Exhibit 17 are court records evidencing the dismissal of Prompt

 Nursing’s lawsuits against Ms. Paguirigan and Mr. Valdez.




                                                  3
Case 1:17-cv-01302-NG-JO Document 87-1 Filed 12/20/18 Page 4 of 4 PageID #: 3139




        19.    Attached as Exhibit 18 are Ms. Paguirigan’s payroll records from Prompt

 Nursing.

        20.    Attached as Exhibit 19 is the transcript of the deposition of defendants’ proposed

 expert witness, Michael Kupka, CPA.

        21.    Attached as Exhibit 20 is the invoice for an “agency nurse” referenced in Mr.

 Kupka’s report.

        22.    Attached as Exhibit 21 is a summary, pursuant to Federal Rule of Evidence 1006,

 of the U.S. Department of Labor’s prevailing wage determinations for Registered Nurses in the

 New York-White Plains-Wayne, NY-NJ Metropolitan Division geographic area (annexed hereto

 as Exhibits 2 through 9) and the payroll records of each class member for whom payroll records

 have been produced by the defendants, showing the difference between the government’s annual

 prevailing wage determinations and the compensation actually paid to each class member.

        I declare under penalty of perjury that the foregoing is true and correct.

 Dated: New York, New York
        October 26, 2018


                                                      _____/s John Howley_________
                                                             JOHN HOWLEY




                                                  4
